     Case: 1:17-cv-08291 Document #: 86 Filed: 10/23/18 Page 1 of 1 PageID #:546

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Deisy Jaimes, et al.
                                Plaintiff,
v.                                                    Case No.: 1:17−cv−08291
                                                      Honorable Jorge L. Alonso
Cook County, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 23, 2018:


        MINUTE entry before the Honorable Sidney I. Schenkier: The hearing on
plaintiffs' motions to compel (doc. ## [83], [85]) is reset to 10/29/18 at 10:45 a.m. Mailed
notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
